PER CURIAM.
A certificate having been filed herein by The Florida Board of Bar Examiners that the applicant, Bruce M. Morgan, was, pursuant to the opinion of this Court in this cause filed February 17, 1965, permitted to file a new application with the Board of Bar Examiners; and that said Board has considered said application and has made a new and independent investigation of the applicant in addition to a review and evaluation of the material contained in the records of the former State Board of Law Examiners; and that based upon such examination and upon the results of an independent investigation and evaluation made by and under the direction of the present Florida Board of Bar Examiners, said Board has certified to this Court that said Board finds that the applicant’s character and fitness meet the requirements for admission as specified under the provisions of Article IV, Section 20, of the Rules of the Supreme Court of Florida Relating to Admission to The Bar, 31 F.S.A., and recommends that said applicant be admitted to The Florida Bar. It is, thereupon,
Ordered that upon the said Bruce Mobley Morgan taking and subscribing the oath of an attorney provided for by the Rules of the Court before any Supreme Court Justice, District Court of Appeal Judge or Circuit Judge of this State, and upon filing the original of said oath with the Clerk of this Court, he be thereby admitted as a member of The Florida Bar and entitled to all the privileges appurtenant thereto.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW, O’CONNELL, CALDWELL and ERVIN, JJ., concur.